 

 

SHARE EXCHANGE AGREEMENT

by and among

SUGARMADE, INC.

And

ALLAN HUANG AND CHENLONG TAN

the shareholders of

BZRTH, INC.

and

BZRTH, INC.

Dated as of October 30, 2019



 -1-

 

THIS SHARE EXCHANGE AGREEMENT is entered into as of October 30, 2019 (the
“Effective Date”), by and among SUGARMADE, INC., a Delaware corporation
(“SGMD”), ALLAN HUANG and CHENLONG TAN (“BZRTH Shareholders”), and BZRTH, INC.,
a Nevada corporation (“BZRTH”).

 

Recitals

 

It is the intention of the parties hereto that BZRTH become a wholly owned
subsidiary of SGMD through the exchange of all outstanding shares of BZRTH
Common Stock for shares of SGMD Common Stock and cash on the following terms:

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements hereinafter set forth, in accordance with the provisions of
applicable law, the parties hereby agree as follows:

 

ARTICLE I

THE SHARE EXCHANGE

 

1.1The Share Exchange. Subject to the terms and conditions of this Agreement, at
Closing, BZRTH Shareholders shall tender all their respective shares of BZRTH
Common Stock to SGMD in exchange for SGMD Common Stock and cash, and BZRTH shall
become a wholly owned subsidiary of SGMD.

 

1.2Effective Date. The Share Exchange will become effective at Closing.

 

1.3Exchange of BZRTH Common Stock. The BZRTH Common Stock shall be exchanged in
the Share Exchange as follows:

 

(a)Purchase and Sale of Shares: On the Closing Date and pursuant to the terms
and upon the conditions of this Agreement, SGMD agrees to purchase and acquire
from BZRTH and BZRTH Shareholders, and BZRTH and BZRTH Shareholders agree to
sell and transfer to SGMD, the shares, free and clear of all Liens, being all of
the issued and outstanding capital stock of BZRTH.

 

(b)Purchase Price: In consideration of BZRTH and BZRTH Shareholders transfer of
the shares to SGMD pursuant to this Agreement, SGMD shall pay to BZRTH and BZRTH
Shareholders cash and SGMD shares. Details are listed on Exhibit A.

 

(c)BZRTH Shareholders agree that the Series B Convertible Preferred Stock shall
be subject to vesting condition as listed on Exhibit A and shall not be
converted until a reverse split is completed and effective. Each certificate
that prior to the Effective Date represented an outstanding share of BZRTH
Common Stock will be exchanged for considerations detailed on Exhibit A.

 

(d)The net assets of BZRTH prior to closing shall remain with BZRTH
Shareholders. As of the date of closing, the net assets of BZRTH will be
recorded as cash payable to BZRTH Shareholders.

 

 -2-

 

1.4Exchange of Certificates. At Closing, or as soon as practicable thereafter,
SGMD shall deliver to each BZRTH Shareholder hereto, certificates representing
the whole number of shares of SGMD Common Stock into which such BZRTH
Shareholder’s shares of BZRTH Common Stock shall have been exchanged as set
forth herein, and such BZRTH Shareholder’s certificate(s) of BZRTH Common Stock
shall be delivered to SGMD.

 

1.5Reporting Share Exchange. For federal, state, and local income tax return
reporting purposes, all parties agree to treat the Share Exchange as a
nontaxable Type B Reorganization under the Internal Revenue Code.

 

1.6Prior Delivery. Prior to Closing, $870,000.00 in cash and Two Hundred Million
(200,000,000) shares of SGMD common stock have been delivered to BZRTH
Shareholders. Said payment and delivery shall be deemed as deposit under this
Agreement.

 

ARTICLE II

THE CLOSING

 

2.1Time and Place of Closing. The closing of the Share Exchange (the “Closing”)
shall, unless otherwise agreed to in writing by the parties, take place at the
offices of SGMD., at 11:00 a.m., local time, on October 30, 2019.

 

2.2Obligations of BZRTH Shareholders at or Prior to the Closing. At or prior to
Closing, and subject to the satisfaction by SGMD of its obligations hereunder,
BZRTH Shareholders shall deliver to SGMD the following:

 

(a)A copy of the Articles of Incorporation of BZRTH within ten (10) days of the
Closing;

 

(b)A copy from the Secretary of State of the State of Nevada as to the existence
of BZRTH as of a date within ten (10) days of the Closing;

 

(c)A copy of BZRTH bylaws and the corporate resolutions duly adopted by the
board of directors of BZRTH authorizing the consummation of the transactions
contemplated hereby;

 

(d)The certificate of BZRTH referred to in Section 6.1 hereof; and

 

(e)Such other documents as are required pursuant to this Agreement or as may
reasonably be requested from BZRTH Shareholders by SGMD or its counsel.

 

(f)Copy of the certificate evidencing the shares of BZRTH Common Stock owned by
BZRTH Shareholders, duly endorsed for transfer to SGMD.

 

 -3-

 

2.3Obligations of SGMD at or Prior to the Closing. At or prior to Closing, and
subject to the satisfaction by BZRTH Shareholders of their obligations
hereunder, SGMD shall deliver to BZRTH Shareholders the following:

 

(a)A copy of the Articles of Incorporation of SGMD within ten (10) days of the
Closing;

 

(b)A copy from the Secretary of State of the State of Delaware as to the
existence of SGMD as of a date within ten (10) days of the Closing;

 

(c)A copy of SGMD bylaws of SGMD and the corporate resolutions duly adopted by
the board of directors of SGMD authorizing the consummation of the transactions
contemplated hereby;

 

(d)The certificate of SGMD referred to in Section 6.2 hereof; and

 

(e)Such other documents as are required pursuant to this Agreement or as may
reasonably be requested from SGMD by BZRTH Shareholders or their counsel.

 

(f)Certificates evidencing the SGMD Common Stock to be issued to BZRTH
Shareholders pursuant to Article I hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

BZRTH SHAREHOLDERS

 

BZRTH Shareholders and BZRTH represent, warrant, and covenant to SGMD as
follows:

 

3.1Organization and Qualification. BZRTH is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to (a) own, lease and operate
its properties and assets as they are now owned, leased and operated and (b)
carry on its business as currently conducted and as proposed to be conducted.
BZRTH is duly qualified or licensed to do business in each jurisdiction in which
the failure to be so qualified or licensed could have a material adverse effect
in the business, operations, properties, assets, liabilities, prospects, or
condition (financial or otherwise) of BZRTH (hereinafter a “Material Effect”).

 

3.2Capitalization. The issued and outstanding capital stock of BZRTH consists of
100,000 shares of common stock. All of the issued and outstanding shares of
capital stock of BZRTH are validly issued, fully paid, and non-assessable, and
none of such shares have been issued in violation of the preemptive rights of
any person.

 

3.3Subsidiaries and Affiliates. BZRTH does not own or hold, directly or
indirectly, any equity, debt, or other interest in any entity or business or any
option to acquire any such interest.

 -4-

 

 

3.4Options or Other Rights. No options, warrants, calls, commitments or other
rights to acquire, sell or issue shares of capital stock or other equity
interests of BZRTH, whether upon conversion of other securities or otherwise,
are issued or outstanding, and there is no agreement or understanding with
respect to the voting of such capital stock or other equity interests.

 

3.5Ownership of Shares. The shares of BZRTH Common Stock are owned of record and
beneficially by BZRTH Shareholders. BZRTH Shareholders possess full authority
and legal right to sell, transfer, and assign the entire legal and beneficial
ownership of the shares of BZRTH Common Stock, free from all liens, claims, and
encumbrances of any kind; and there are no outstanding rights or obligations
granted by BZRTH Shareholders to purchase or acquire any of the shares of BZRTH
Common Stock or any interest in any of the shares of BZRTH Common Stock. Upon
transfer of the shares of BZRTH Common Stock to SGMD hereunder at the Closing,
SGMD will receive the entire legal and beneficial interest in the shares of
BZRTH Common Stock, free and clear of all liens, claims, and encumbrances and
subject to no legal or equitable restrictions of any kind.

 

3.6Validity and Execution of Agreement. Each of the BZRTH Shareholders has the
full legal right, capacity and power required to enter into, execute and deliver
this Agreement and to carry out the transactions contemplated. This Agreement
has been duly executed and delivered by each of the BZRTH Shareholders and
constitutes the valid and binding obligation of each of the BZRTH Shareholders,
enforceable in accordance with its terms, subject to the qualification that
enforcement of the rights and remedies created hereby is subject to (a)
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and (b) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

 

3.7No Conflict. None of the execution, delivery, or performance of this
Agreement does or will: (a) result in any violation or be in conflict with or
constitute a default under any term or provision of the Articles of
Incorporation or bylaws of BZRTH or any term or provision of any judgment,
decree, order, statute, injunction, rule, or regulation applicable to BZRTH or
any BZRTH Shareholder, or of any material note, bond, mortgage, indenture,
lease, license, franchise, agreement, or other instrument or obligation to which
BZRTH or any BZRTH Shareholder is bound; (b) result in the creation of any
material option, pledge, security interest, lien, charge, encumbrance, or
restriction, whether imposed by agreement, understanding, law or otherwise,
except those arising under applicable federal or state securities laws
(hereinafter an “Encumbrance”) upon any of the properties or assets of BZRTH or
any BZRTH Shareholder pursuant to any such term or provision; or (c) constitute
a default under, terminate, accelerate, amend or modify, or give any party the
right to terminate, accelerate, amend, modify, abandon, or refuse to perform or
comply with, any material contract, agreement, arrangement, commitment, or plan
to which BZRTH or any BZRTH Shareholder is a party, or by which BZRTH or any
BZRTH Shareholder or any of their respective properties or assets may be subject
or bound.

 

 -5-

 

3.8Consents and Approvals. No federal, state, or other regulatory approvals are
required to be obtained, nor any regulatory requirements complied with, by BZRTH
or any BZRTH Shareholder in connection with the Share Exchange.

 

3.9Violation of Laws, Permits, etc.

 

(a)BZRTH is not in violation of any term or provision of its Articles of
Incorporation or bylaws, or of any material term or provision of any judgment,
decree, order, statute, law, injunction, rule, ordinance, or governmental
regulation that is applicable to it and where the failure to comply with which
would have a Material Effect.

 

(b)BZRTH has maintained in full force and effect all certificates, licenses, and
permits material to the conduct of its business, and has not received any
notification that any revocation or limitation thereof is threatened or pending.

 

3.10Books and Records. The books and records of BZRTH (including, without
limitation, the books of account, minute books, and stock record books) are
complete and correct in all material respects and have been maintained in
accordance with sound business practices. The minute books of BZRTH are complete
and current in all material respects and, as applicable, accurately reflect all
actions taken by the shareholders and the board of directors of BZRTH since the
date of inception of BZRTH, and all signatures contained therein are the true
signatures of the persons whose signatures they purport to be.

 

3.11BZRTH Financial Statements.

 

(a)The audited balance sheets of BZRTH as of March 31, 2019, and the related
audited statements of income, statements of cash flow and statements of
shareholders equity for the years then ended, true and complete copies of which
have been delivered to SGMD, present fairly, in all material respects, the
financial position of BZRTH as at such dates and the results of operations of
BZRTH for the years then ended, in accordance with generally accepted accounting
principles (“GAAP”) consistently applied for the periods covered thereby.

 

(b)The unaudited balance sheet of BZRTH as of June 30, 2019 and the related
statements of income, statements of cash flow and statements of shareholders
equity for the six-month period then ended, true and complete copies of which
have heretofore been delivered to SGMD, present fairly, in all material
respects, the financial position of BZRTH as of such date and the results of
operations of BZRTH for the period then ended, in each case in accordance with
GAAP consistently applied for the six-month period covered thereby.

 

(c)The financial statements referred to in paragraphs (a) and (b) above are
hereinafter referred to as the BZRTH Financial Statements.

 

3.12Undisclosed Liabilities. BZRTH does not have any material direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, fixed or unfixed,choate or inchoate, liquidated or
un-liquidated, secured or unsecured, accrued, absolute, contingent or otherwise
(all of the foregoing being collectively referred to as “Liabilities” and
individually as a ‘Liability”), of a kind required by GAAP to be set forth on a
financial statement that is not fully and adequately reflected or reserved
against on the BZRTH Financial Statements, other than (a) Liabilities incurred
in the ordinary course of business since the date of the latest balance sheet.

 

 -6-

 

3.13Title to Property; Encumbrances. BZRTH has good and indefeasible title to
and other legal right to use all properties and assets, real, personal and
mixed, tangible and intangible, reflected as owned on the latest balance sheet
included in the BZRTH Financial Statements or acquired after the date of such
balance sheet, except for properties and assets disposed of in accordance with
customary practice in the business or disposed of for full and fair value since
the date of such balance sheet in the ordinary course of business consistent
with past practice and except for matters that would not have a Material Effect.

 

3.14Taxes. All returns, reports, information returns, or other documents
(including any related or supporting information) filed or required to be filed
with any federal, state, local, or foreign governmental entity or others
authority in connection with the determination, assessment or collection of any
Tax (whether or not such Tax is imposed on BZRTH) or the administration of any
laws, regulations or administrative requirements relating to any Tax
(hereinafter “Tax Returns”), reports and declarations of estimated tax or
estimated tax deposit forms required to be filed by BZRTH have been duly and
timely filed; BZRTH has paid all taxes, charges, fees, levies or other
assessments imposed by any federal, state, local or foreign taxing authority,
whether disputed or not, including, without limitation, income, capital,
estimated, excise, property, sales, transfer, withholding, employment, payroll,
and franchise taxes and such terms shall include any interest, penalties or
additions attributable to or imposed on or with respect to such assessments and
any expenses incurred in connection with the settlement of any tax liability
(hereinafter “Taxes”) which have become due whether pursuant to such returns or
any assessment received by it or otherwise, and has paid all installments of
estimated Taxes due; and all Taxes which BZRTH is required by law to withhold or
to collect have been duly withheld and collected, and have been paid over to the
proper court, tribunal, arbitrator or any government or political subdivision
thereof, whether federal, state, county, local or foreign, or any agency,
authority, official or instrumentality of any such government or political
subdivision (hereinafter “Governmental or Regulatory Body”). There are no tax
liens upon any of the assets or properties of BZRTH except for any lien, pledge,
hypothecation, mortgage, security interest, claim, lease, charge, option, right
of first refusal, easement, servitude, transfer restriction under any member or
similar agreement, encumbrance or any other restriction or limitation
whatsoever, other than (i) materialmen’s, mechanics’, repairmen’s or other like
liens arising in the ordinary course of business for amounts either not yet due
or being contested in good faith and by appropriate proceedings so long as such
proceedings shall not involve any material danger of sale, forfeiture or loss of
any part of the assets and shall have been disclosed to SGMD hereunder, or (ii)
any lien arising as a result of any act or omission of SGMD (hereinafter
“Liens”) for Taxes not yet due. BZRTH is not a party to any express tax
settlement agreement, arrangement, policy or guideline, formal or informal (a
“Settlement Agreement”), and BZRTH does not have any obligation to make payments
under any Settlement Agreement.

 

 -7-

 

3.15Litigation.

 

(a)There is no action, proceeding, investigation, or inquiry pending or, to the
best of BZRTH’s knowledge, threatened (i) against or affecting any of BZRTH’s
assets or business that, if determined adversely to BZRTH, would result in a
Material Effect or (ii) that questions this Agreement or any action contemplated
by this Agreement or in connection with the Share Exchange.

 

(b)BZRTH has no knowledge of any state of facts or of the occurrence or
nonoccurrence of any event or group of related events; that should reasonably
cause BZRTH to determine that there exists any basis for any material claim
against BZRTH for any of the matters described in paragraph (a) above.

 

3.16Contracts and Other Agreements. BZRTH has made available to SGMD complete
and correct copies of all material written agreements, contracts, and
commitments, together with all amendments thereto, and accurate (in all material
respects) descriptions of all material oral agreements. Such agreements,
contracts, and commitments are in full force and effect, and, to the best of
BZRTH’s knowledge, all other parties to such agreements, contracts, and
commitments have performed all obligations required to be performed by them to
date thereunder in all material respects and are not in default thereunder in
any material respect.

 

3.17Accounts Receivable and Accounts Payable. All accounts receivable reflected
on the balance sheet of BZRTH included in the BZRTH Financial Statements, and
all accounts receivable arising subsequent to June 30, 2019 (a) have arisen from
bona fide sales transactions in the ordinary course of business on ordinary
trade terms and (b) have been collected or are collectible in the ordinary
course of business in the aggregate recorded amounts thereof in accordance with
their terms without valid set-off or counterclaim. BZRTH has made payments on
accounts payable and other current obligations arising subsequent to June 30,
2019, in accordance with past practice of the business of BZRTH.

 

3.18Compensation Arrangements; Officers, Directors and Employees. BZRTH has made
available, disclosed and set forth: (a) the name of all present officers,
directors and employees of BZRTH and current annual salary, including any
promised, expected or customary bonus or such other amount, and (b) the names
and titles of all directors and officers of BZRTH.

 

3.19ERISA. BZRTH represents that there are no employee benefit plans as defined
in ERISA (“Plans”) maintained for the benefit of, or covering, any employee,
former employee, independent contractor or former independent contractor of
BZRTH, or their dependents or their beneficiaries, or otherwise, now or
heretofore contributed to by BZRTH, and no such Plan is or has ever been subject
to ERISA.

 

3.20Operations. Except as expressly authorized by this Agreement, BZRTH
represents that, since the date of the latest BZRTH Financial Statements, BZRTH
has not:

 

 -8-

 

(a)amended its Articles of Incorporation or By-Laws or merged with or into or
consolidated with any other entity, or changed or agreed to rearrange in any
manner the character of the business of BZRTH;

 

(b)issued, sold or purchased options or rights to subscribe to, or entered into
any contracts or commitments to issue, sell or purchase, any shares of its
capital stock or other equity interests;

 

(c)entered into, amended or terminated any (i) employment agreement or
collective bargaining agreement, (ii) adopted, entered into or amended any
arrangement which is, or would be, a Plan or (iii) made any change in any
actuarial methods or assumptions used in funding any Plan or in the assumptions
or factors used in determining benefit equivalencies thereunder;

 

(d)knowingly waived any right of material value to the business of BZRTH;

 

(e)entered into any transactions with any of its affiliates, shareholders,
officers, directors, employees, consultants, agents or other representatives
(other than employment arrangements made in the ordinary course of business
consistent with past practice), or any affiliate of any shareholder, officer,
director, consultant, employee, agent or other representative;

 

(f)made any commitment to pay any severance or termination pay to any person or
any of its officers, directors, employees, consultants, agents or other
representatives, other than payments or commitments to pay such persons or their
officers, directors, employees in the ordinary course of business;

 

(g)except in the ordinary course of business, (i) entered into any lease (as
lessor or lessee), (ii) sold, abandoned or made any other disposition of any of
its assets or properties other than in the ordinary course of business
consistent with past practice;

 

(h)except in the ordinary course of business, incurred or assumed any debt,
obligation or liability (whether absolute or contingent and whether or not
currently due and payable);

 

(i)except for inventory or equipment acquired in the ordinary course of
business, made any acquisition of all or any part of the assets, properties,
capital stock or business of any other person;

 

(j)except in the ordinary course of business, paid, directly or indirectly, any
of its Liabilities before the same became due in accordance with their terms or
otherwise than in the ordinary course of business, except to obtain the benefit
of discounts available for early payment;

 

 -9-

 

(k)except in the ordinary course of business, created, incurred or assumed any
indebtedness for borrowed money, or guaranteed any indebtedness for borrowed
money or any capitalized lease obligation;

 

(l)except in the ordinary course of business, made any capital expenditures or
commitments for capital expenditures; or

 

(m)except in the ordinary course of business, terminated, amended or entered
into any contract or other agreement of a type required to be disclosed pursuant
to Section 4.16.

 

3.21Intangible Property and Intellectual Property. BZRTH possesses all of the
necessary licenses, trademarks, trade names, and domain names (hereinafter
“Intellectual Property Rights”) necessary to conduct its business in the manner
that is currently being conducted and anticipates conducting in the future. All
of such Intellectual Property Rights are held in the name of BZRTH. None of the
Intangible Property of BZRTH infringes upon the rights of any other person in
any material respect or, to the knowledge of BZRTH, is so infringed upon by any
other person or its property. BZRTH has not received any notice of any claim
relating to any of the Intangible Property or any process or confidential
information of BZRTH and does not know of any basis for any such charge or
claim. Except for the Intangible Property, no other material intellectual
property or intangible property rights are required for BZRTH to conduct the
business of BZRTH in the ordinary course consistent with past practice. BZRTH
represents that no approval or consent of any person is needed so that the
interest of BZRTH in the Intangible Property shall continue to be in full force
and effect and enforceable by BZRTH following the transactions contemplated by
this Agreement.

 

3.22Employee Relations. BZRTH is not a party any agreement with any labor
organization, collective bargaining or similar agreement with respect to its
employees. There are no material complaints, grievances or arbitrations,
employment-related litigation, administrative proceedings or controversies
either pending or, to the knowledge of BZRTH, threatened, involving any
employee, applicant for employment, or former employee of BZRTH against BZRTH.

 

3.23Insurance. BZRTH has adequate policies of insurance for its operations.
BZRTH is not in default with respect to any material provision contained in any
policy or binder of insurance and has not failed to give any notice or present
any claim under any such policy or binder in due and timely fashion. BZRTH has
not received any notice of cancellation or non renewal of any such policy or
binder.

 

3.24Licenses and Permits. BZRTH represents that there are no material government
permits, licenses, domain name and other registrations, and other consents and
authorizations (federal, state, local and foreign) of any Governmental or
Regulatory Body (collectively, “Permits”) is required to be obtained by BZRTH in
connection with its properties or the business of BZRTH. BZRTH has not received
any notice of any claim of revocation of any such Permit and has no knowledge of
any event which would be likely to give rise to such a claim.

 

 -10-

 



3.25Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried out by BZRTH Shareholders directly with
SGMD without the intervention of any other person on behalf of BZRTH
Shareholders in such manner as to give rise to any valid claim by any person
against BZRTH Shareholders or SGMD for a finder’s fee, brokerage commission or
similar payment.

 

3.26Acquisition of SGMD Shares. Each BZRTH Shareholders acknowledges that the
SGMD Common Stock are restricted securities under the Securities Act and
represents that such BZRTH Shareholders (i) is acquiring the SGMD Common Stock
for their own account; (ii) has received from SGMD its filings with the
Securities and Exchange Commission and all other information that he has deemed
necessary to make an informed investment decision with respect to an investment
in SGMD in general and the SGMD Common Stock in particular; (iii) is financially
able to bear the economic risks of an investment in SGMD; and (iv) has such
knowledge and experience in financial and business matters in general and with
respect to investments of a nature similar to the SGMD Common Stock so as to be
capable, by reason of such knowledge and experience, of evaluating the merits
and risks of, and making an informed business decision with regard to, the
acquisition of the SGMD Common Stock. Each BZRTH Shareholders understands and
agrees that the certificates evidencing the SGMD Common Stock shall bear the
usual restrictive legend pertaining to Rule 144 under the Securities Act. Any
transfer and/or assignment of the SGMD Common Stock will be at BZRTH
Shareholders discretion and in accordance with the applicable rules and
regulations of the Securities and Exchange Commission.

 

3.27Disclosure. To the knowledge of BZRTH Shareholders, neither this Agreement,
nor any Schedule or Exhibit to this Agreement, contains an untrue statement of a
material fact or omits a material fact necessary to make the statements
contained herein or therein not misleading.

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SGMD

 

SGMD represents, warrants, and covenants to BZRTH Shareholders as follows:

 

4.1Organization and Qualification. SGMD is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to (a) own, lease and operate its
properties and assets as they are now owned, leased and operated and (b) carry
on its business as currently conducted and as proposed to be conducted. SGMD is
duly qualified or licensed to do business in each jurisdiction in which the
failure to be so qualified or licensed could have a Material Effect.

 

4.2Capitalization. The issued and outstanding capital stock of SGMD consists of
855,862,695 shares of common stock, $0.001 par value per share and 2,000,000
shares of Series A common stock, $0.001 par value per share. SGMD has filed a
Registration Statement for a selling shareholder and, assuming the sale of all
of the shares being registered thereunder, SGMD will have 994,324,233 shares of
common stock issued and outstanding. All of the issued and outstanding shares of
capital stock of SGMD are validly issued, fully paid, and nonassessable, and
none of such shares have been issued in violation of the preemptive rights of
any person.



 

 -11-

 

4.3Subsidiaries and Affiliates. Other than SWC Group, Inc. a California
corporation and wholly owned subsidiary of SGMD, SGMD does not own or hold,
directly or indirectly, any equity, debt, or other interest in any entity or
business or any option to acquire any such interest.

 

4.4Options or Other Rights. Except for that certain Investment Agreement of
April 16, 2019 with K & J Funds, LLC. and as disclosed on the notes to SGMD
Financial Statements, there are no options, warrants, calls, commitments or
other rights to acquire, sell or issue shares of capital stock or other equity
interests of SGMD whether upon conversion of other securities or otherwise, are
issued or outstanding, and there is no agreement or understanding with respect
to the voting of such capital stock or other equity interests.

 

4.5Validity and Execution of Agreement. The execution and performance of this
Agreement have been duly and validly authorized by the board of directors of
SGMD and no other corporate action by SGMD is necessary to authorize the
execution, delivery, and performance of this Agreement, except for items
described in Section 7.2 hereof. SGMD has the corporate power and authority to
execute and perform this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly and validly executed on behalf
of SGMD and is a valid and binding obligation of SGMD, enforceable in accordance
with its terms, subject to the qualification that enforcement of the rights and
remedies created hereby is subject to (a) bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors and (b) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

4.6No Conflict. None of the execution, delivery, or performance of this
Agreement does or will: (a) result in any violation or be in conflict with or
constitute a default under any term or provision of the Articles of
Incorporation or bylaws of SGMD or any term or provision of any judgment,
decree, order, statute, injunction, rule, or regulation applicable to SGMD, or
of any material note, bond, mortgage, indenture, lease, license, franchise,
agreement, or other instrument or obligation to which SGMD is bound; (b) result
in the creation of any Encumbrance upon any of the properties or assets of SGMD
pursuant to any such term or provision; or (c) constitute a default under,
terminate, accelerate, amend or modify, or give any party the right to
terminate, accelerate, amend, modify, abandon, or refuse to perform or comply
with, any material contract, agreement, arrangement, commitment, or plan to
which SGMD is a party, or by which SGMD or any of its properties or assets may
be subject or bound.

 

 -12-

 

4.7Consents and Approvals. No federal, state, or other regulatory approvals are
required to be obtained, nor any regulatory requirements complied with, by SGMD
in connection with the Share Exchange.

 

4.8Violation of Laws, Permits, etc.

 

(a)SGMD is not in violation of any term or provision of its Articles of
Incorporation or bylaws, or of any material term or provision of any judgment,
decree, order, statute, law, injunction, rule, ordinance, or governmental
regulation that is applicable to it and where the failure to comply with which
would have a Material Effect.

 

(b)SGMD has maintained in full force and effect all certificates, licenses, and
permits material to the conduct of its business, and has not received any
notification that any revocation or limitation thereof is threatened or pending.

 

4.9Books and Records. The books and records of SGMD (including, without
limitation, the books of account, minute books, and stock record books) are
complete and correct in all material respects and have been maintained in
accordance with sound business practices. The minute books of SGMD are complete
and current in all material respects and, as applicable, accurately reflect all
actions taken by the shareholders and the board of directors of SGMD since the
date of inception of SGMD, and all signatures contained therein are the true
signatures of the persons whose signatures they purport to be.

 

4.10SGMD Financial Statements.

 

(a)The audited balance sheets of SGMD as of June 30, 2018 and June 30, 2019, and
the related audited statements of income, statements of cash flow and statements
of shareholders equity for the years then ended, true and complete copies of
which have been delivered to BZRTH Shareholders, present fairly, in all material
respects, the financial position of SGMD as at such dates and the results of
operations of SGMD for the year then ended, in accordance with GAAP consistently
applied for the periods covered thereby.

 

(b)The unaudited balance sheet of SGMD as of September 30, 2019 and the related
statements of income, statements of cash flow and statements of shareholders
equity for the period then ended, true and complete copies of which have
heretofore been delivered to BZRTH Shareholders, present fairly, in all material
respects, the financial position of SGMD as of such date and the results of
operations of SGMD for the period then ended, in each case in accordance with
GAAP consistently applied for the six-month period covered thereby.

 

(c)The financial statements referred to in paragraphs (a) and (b) above are
hereinafter referred to as the SGMD Financial Statements.

 

4.11Undisclosed Liabilities. SGMD does not have any Liabilities of a kind
required by GAAP to be set forth on a financial statement that is not fully and
adequately reflected or reserved against on the SGMD Financial Statements. SGMD
does not have any Liabilities, whether or not of a kind required by GAAP to be
set forth on a financial statement, other than (a) Liabilities incurred in the
ordinary course of business since the date of the latest balance sheet included
in the SGMD Financial Statements that are consistent with past practice and are
included in the latest SGMD Financial Statements, (b) Liabilities that are fully
reflected on or reserved against on the latest balance sheet included in the
SGMD Financial Statements, or (c) as specifically disclosed in the SGMD
Financial Statements.

 



 -13-

 

 

4.12Title to Property; Encumbrances. SGMD has good and indefeasible title to and
other legal right to use all properties and assets, real, personal and mixed,
tangible and intangible, reflected as owned on the latest balance sheet included
in the SGMD Financial Statements or acquired after the date of such balance
sheet, except for properties and assets disposed of in accordance with customary
practice in the business or disposed of for full and fair value since the date
of such balance sheet in the ordinary course of business consistent with past
practice and except for matters that would not have a Material Effect.

 

4.13Taxes. All Tax Returns, reports and declarations of estimated tax or
estimated tax deposit forms required to be filed by SGMD have been duly and
timely filed; SGMD has paid all Taxes which have become due whether pursuant to
such returns or any assessment received by it or otherwise, and has paid all
installments of estimated Taxes due; and all Taxes which SGMD is required by law
to withhold or to collect have been duly withheld and collected, and have been
paid over to the proper Governmental or Regulatory Body. There are no tax liens
upon any of the assets or properties of SGMD except for Liens for Taxes not yet
due. SGMD is not a party to any Settlement Agreement, and SGMD does not have any
obligation to make payments under any Settlement Agreement.

 

4.14Litigation. SGMD shall disclose three (3) open court cases that are pending
litigation that would result in a Material Effect on SGMD. Other than those that
SGMD shall disclose to BZRTH and BZRTH Shareholders, SGMD represents that:

 

(a)There are no other action(s), proceeding, investigation, or inquiry pending
or, to the best of SGMD’s knowledge, threatened (i) against or affecting any of
SGMD’s assets or business that, if determined adversely to SGMD, would result in
a Material Effect or (ii) that questions this Agreement or any action
contemplated by this Agreement or in connection with the Share Exchange.

 

(b)SGMD has no knowledge of any state of facts or of the occurrence or
nonoccurrence of any event or group of related events; that should reasonably
cause SGMD to determine that there exists any basis for any material claim
against SGMD for any of the matters described in paragraph (a) above.

 

4.15Contracts and Other Agreements. SGMD shall provide, make available and
disclose to BZRTH a list of all material agreements, contracts, and commitments
(and all amendments thereto), written or oral, to which SGMD is a party or by
which any of its properties is bound. Such agreements, contracts, and
commitments are in full force and effect, and, to the best of SGMD’s knowledge,
all other parties to such agreements, contracts, and commitments have performed
all obligations required to be performed by them to date thereunder in all
material respects and are not in default thereunder in any material respect.

 

 -14-

 



4.16Compensation Arrangements; Officers, Directors and Employees. Except for the
current list of officers and independent directors holding a position with SGMD,
SGMD does not pay any compensation to any other of its officers and directors
and has no employees. SGMD has not made a commitment or agreement (verbally or
in writing) to pay any compensation to such persons.

 

4.17ERISA. There are no Plans maintained for the benefit of, or covering, any
employee, former employee, independent contractor or former independent
contractor of SGMD or their dependents or their beneficiaries, or otherwise, now
or heretofore contributed to by SGMD and no such Plan is or has ever been
subject to ERISA.

 

4.18Operations. Except as expressly authorized by this Agreement, or except as
SGMD disclosed in its SEC reports, since the date of the latest SGMD Financial
Statements, SGMD has not:

 

(a)amended its Articles of Incorporation or By-Laws or merged with or into or
consolidated with any other entity, or changed or agreed to rearrange in any
manner the character of the business of SGMD;

 

(b)issued, sold or purchased options or rights to subscribe to, or entered into
any contracts or commitments to issue, sell or purchase, any shares of its
capital stock or other equity interests;

 

(c)entered into, amended or terminated any (i) employment agreement or
collective bargaining agreement, (ii) adopted, entered into or amended any
arrangement which is, or would be, a Plan or (iii) made any change in any
actuarial methods or assumptions used in funding any Plan or in the assumptions
or factors used in determining benefit equivalencies thereunder;

 

(d)issued any note, bond or other debt security, created, incurred or assumed
any indebtedness for borrowed money other than in the ordinary course of
business in connection with trade payables, or guaranteed any indebtedness for
borrowed money or any capitalized lease obligation;

 

(e)declared, set aside or paid any dividends or declared or made any other
distributions of any kind to the shareholders, or made any direct or indirect
redemption, retirement, purchase or other acquisition of any shares of its
capital stock or other equity interests;

 

(f)knowingly waived any right of material value to the business of SGMD;

 

(g)made any change in its accounting methods or practices or made any changes in
depreciation or amortization policies or rates adopted by it or made any
material write-down of inventory or material write-off as uncorrectable of
accounts receivable;

 

 -15-

 



(h)made any wage or salary increase or other compensation payable or to become
payable or bonus, or increase in any other direct or indirect compensation, for
or to any of its officers, directors, employees, consultants, agents or other
representatives, or any accrual for or commitment or agreement to make or pay
the same, other than increases made in the ordinary course consistent with past
practice;

 

(i)entered into any transactions with any of its affiliates, shareholders,
officers, directors, employees, consultants, agents or other representatives
(other than employment arrangements made in the ordinary course of business
consistent with past practice), or any affiliate of any shareholder, officer,
director, consultant, employee, agent or other representative;

 

(j)except in the ordinary course of business, (i) entered into any lease (as
lessor or lessee), (ii) sold, abandoned or made any other disposition of any of
its assets or properties other than in the ordinary course of business
consistent with past practice, (iii) granted or suffered any Lien on any of its
assets or properties other than sales of inventory in the ordinary course of
business, or (iv) entered into or amended any material contract or other
agreement to which it is a party, or by or to which it or its assets or
properties are bound or subject, or pursuant to which it agrees to indemnify any
person or to refrain from competing with any person, in each case or type
required to be disclosed pursuant to Section 5.14 hereof;

 

(k)except in the ordinary course of business, incurred or assumed any debt,
obligation or liability (whether absolute or contingent and whether or not
currently due and payable);

 

(l)except for inventory or equipment acquired in the ordinary course of
business, made any acquisition of all or any part of the assets, properties,
capital stock or business of any other person;

 

(m)except in the ordinary course of business, paid, directly or indirectly, any
of its Liabilities before the same became due in accordance with their terms or
otherwise than in the ordinary course of business, except to obtain the benefit
of discounts available for early payment;

 

(n)except in the ordinary course of business, created, incurred or assumed any
indebtedness for borrowed money, or guaranteed any indebtedness for borrowed
money or any capitalized lease obligation, in each case in excess of $5,000
individually or in the aggregate;

 

(o)except in the ordinary course of business, terminated, failed to renew,
amended or entered into any contract or other agreement of a type required to be
disclosed pursuant to Section 5.15.

 

 -16-

 

4.19Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried out by BZRTH Shareholders directly with
SGMD without the intervention of any other person on behalf of BZRTH
Shareholders in such manner as to give rise to any valid claim by any person
against BZRTH Shareholders or SGMD for a finder’s fee, brokerage commission or
similar payment.

 

4.20Approval of Share Exchange. The board of directors of SGMD has approved the
Share Exchange without reservation or qualification.

 

4.21SEC Reporting Status. SGMD filed a registration statement under Section
12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”). Since July 1,
2016, SGMD has filed with the Securities and Exchange Commission (“SEC”) all
reports required to be filed pursuant to the Exchange Act. It has not filed a
certification on Form 15 pursuant to Rule 12h-3 of the Exchange Act.

 

4.22Investment Company. SGMD is not an investment company within the meaning of
Section 3 of the Investment Company Act.

 

4.23OTC Bulletin Board Status. The SGMD Common Stock is approved for trading on
the OTC Bulletin Board.

 

4.24Disclosure. To the knowledge of SGMD, neither this Agreement, nor any
Schedule or Exhibit to this Agreement, contains an untrue statement of a
material fact or omits a material fact necessary to make the statements
contained herein or therein not misleading.

 

ARTICLE V

ACTIONS PRIOR TO CLOSING

 

5.1Corporate Examinations and Investigations. At or prior to the Closing Date,
SGMD, BZRTH and BZRTH Shareholders shall be entitled to make such investigation
of the assets, properties, business and operations of BZRTH and SGMD and such
examination of the books, records, Tax Returns, financial condition and
operations of BZRTH and SGMD as both parties may wish. Any such investigation
and examination shall be conducted at reasonable times and under reasonable
circumstances and BZRTH and SGMD shall cooperate fully with each other. In order
that SGMD and BZRTH may have full opportunity to make such a business,
accounting and legal review, examination or investigation as they may wish of
the business and affairs of both parties shall furnish to each other during such
period all such information and copies of such documents concerning the affairs
of BZRTH and SGMD as both parties may reasonably request and cause each other’s
officers, employees, consultants, agents, accountants and attorneys to cooperate
fully with each other of all material facts affecting the financial condition
and business operations. Until the Closing and if the Closing shall not occur,
thereafter, both parties and its affiliates shall keep confidential and shall
not use in any manner inconsistent with the transactions contemplated by this
Agreement and after termination of this Agreement, both parties and its
affiliates shall not disclose, nor use for their own benefit, any information or
documents obtained from either party concerning its assets, properties, business
and operations, unless (a) readily ascertainable from public or published
information, or trade sources, (b) received from a third party not under an
obligation to BZRTH or SGMD to keep such information confidential or (c)
required by any Law or Order. If this transaction does not close for any reason,
both parties and its affiliates shall return or destroy all such confidential
information and compilations thereof as is practicable.

 

 -17-

 



5.2Conduct of Business. From the date hereof through the Closing Date, BZRTH
Shareholders shall cause the business of BZRTH to be conducted in the ordinary
course in the same manner as it has been conducted since its inception.

 

5.3Preservation of Business. From the date hereof through the Closing Date,
BZRTH Shareholders shall cause BZRTH to use commercially reasonable efforts to
(i) preserve intact the business, assets, properties and organizations of BZRTH,
(ii) keep available the services of the present officers, employees, consultants
and agents of BZRTH; and (iii) maintain the present suppliers and customers and
preserve the goodwill of BZRTH.

 

5.4Advice of Changes. BZRTH Shareholders will promptly advise SGMD in writing
from time to time prior to the Closing with respect to any matter hereafter
arising and known to them that, if existing or occurring at the date of this
Agreement, would have resulted in any representation of BZRTH Shareholders in
this Agreement being untrue. SGMD will promptly advise BZRTH Shareholders in
writing from time to time prior to the Closing with respect to any matter
hereafter arising and known to it that, if existing or occurring at the date of
this Agreement, would have resulted in any representation of SGMD in this
Agreement being untrue in any material respect.

 

5.5OTC Bulletin Board. SGMD will use its best efforts to maintain the listing on
the OTC Bulletin Board of the SGMD Common Stock.

 

5.6SEC Reports. SGMD shall file with the SEC all reports that are required to be
filed by the Exchange Act and the rules and regulations promulgated thereunder.

 

5.7Other Agreements. BZRTH Shareholders and SGMD agree to take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement, including, without
limitation, the obtaining of all necessary waivers, consents and approvals and
the effecting of all necessary registrations and filings, including, but not
limited to, submissions of information requested by Governmental or Regulatory
Bodies and any other persons required to be obtained by them for the
consummation of the closing and the continuance in full force and effect of the
permits, contracts and other agreements set forth on the Schedules to this
Agreement.

 

 -18-

 

ARTICLE VI

CONDITIONS PRECEDENT TO CLOSING

 

6.1Conditions Precedent to the Obligations of SGMD to Complete the Closing. The
obligations of SGMD to enter into and complete the Closing are subject to the
fulfillment of the following conditions, any one or more of which may be waived
by SGMD:

 

(a)(i) All of the terms, covenants, and conditions of this Agreement to be
complied with or performed by BZRTH Shareholders at or before the Closing shall
have been duly complied with and performed in all material respects, and (ii)
the representations and warranties of BZRTH Shareholders set forth in Article
III shall be true in all material respects on and as of the Closing Date with
the same force and effect as if such representations and warranties had been
made on and as of the Closing.

 

(b)All consents, waivers, approvals, licenses, authorizations of, or filings or
declarations with third parties or Governmental or Regulatory Bodies required to
be obtained by BZRTH or BZRTH Shareholders in order to permit the transactions
contemplated by this Agreement to be consummated in accordance with agreements
and court orders applicable to BZRTH or BZRTH Shareholders and applicable
govern-mental laws, rules, regulations and agreements shall have been obtained
(if necessary) and any waiting period thereunder shall have expired or been
terminated, and SGMD shall have received written notice from BZRTH Shareholders
to such effect.

 

(c)BZRTH Shareholders shall have furnished written notifications to evidence
compliance with the conditions set forth in this Article, as may be reasonably
requested by SGMD or its counsel.

 

(d)BZRTH shall not have suffered any Material Effect.

 

(e)No material information or data provided or made available to SGMD by or on
behalf of BZRTH shall be incorrect in any material respect.

 

(f)No investigation and no suit, action, or proceeding before any court or any
governmental or regulatory authority shall be pending or threatened by any state
or federal governmental or regulatory authority, against BZRTH or any of its
affiliates, associates, officers, or directors seeking to restrain, prevent, or
change in any material respect the transactions contemplated hereby or seeking
damages in connection with such transactions that are material to BZRTH.

 

6.2Conditions Precedent to the Obligations of BZRTH Shareholders to Complete the
Closing. The obligations of BZRTH Shareholders to enter into and complete the
Closing are subject to the fulfillment on or prior to the Closing Date, of the
following conditions, any one or more of which may be waived by BZRTH
Shareholders:

 

(a)(i) All of the terms, covenants, and conditions of this Agreement to be
complied with or performed by SGMD at or before the Closing shall have been duly
complied with and performed in all material respects, and (ii) the
representations and warranties of SGMD set for in Article IV shall be true in
all material respects on and as of the Closing Date with the same force and
effect as if such representations and warranties had been made on and as of the
Closing.

 

 -19-

 



(b)All consents, waivers, approvals, licenses, authorizations of, or filings or
declarations with third parties or Governmental or Regulatory Bodies required to
be obtained by SGMD in order to permit the transactions contemplated by this
Agreement to be consummated in accordance with agreements and court orders
applicable to SGMD and applicable governmental laws, rules, regulations and
agreements shall have been obtained and any waiting period thereunder shall have
expired or been terminated, and BZRTH Shareholders shall have received written
notification from SGMD to such effect.

 

(c)All actions, proceedings, instruments, and documents in connection with the
consummation of the transactions contemplated by this Agreement, including the
forms of all documents, legal matters, opinions, and procedures in connection
therewith, shall have been approved in form and substance by counsel for BZRTH
Shareholders, which approval shall not be unreasonably withheld.

 

(d)SGMD shall have furnished written notification to evidence compliance with
the conditions set forth in this Article, as may be reasonably requested by
BZRTH Shareholders or their counsel.

 

(e)SGMD shall not have suffered any Material Effect.

 

(f)No material information or data provided or made available to BZRTH
Shareholders by or on behalf of SGMD shall be incorrect in any material respect.

 

(g)No investigation and no suit, action, or proceeding before any court or any
governmental or regulatory authority shall be pending or threatened by any state
or federal governmental or regulatory authority, against SGMD or any of its
affiliates, associates, officers, or directors seeking to restrain, prevent, or
change in any material respect the transactions contemplated hereby or seeking
damages in connection with such transactions that are material to SGMD.

 

(h)The SGMD Common Stock shall be approved for listing on the OTC Bulletin Board
and current financial filings with the Securities Exchange Commission.

 

 -20-

 

ARTICLE VII

POST-CLOSING COVENANTS

 

The parties covenant to take the following actions after the Closing Date:

 

7.1Board Seat. SGMD shall cause BZRTH Shareholders to be appointed as directors
(the “Directors”) to SGMD’s Board of Directors. Said action shall take place no
later than

immediately after the Closing of this Agreement. The Directors are to serve as
Directors for a period of as provided therefore under the corporate Bylaws.

 

7.2Corporate Actions. SGMD shall effect a reverse split of its common stock
within one hundred eighty (180) days to cause the issuance of the shares to be
issued under this Agreement.

 

7.3Further Information. Following the Closing, each party will afford to the
other party, its counsel and its accountants, during normal business hours,
reasonable access to the books, records and other data of BZRTH or SGMD, as the
case may be, relating to the business of BZRTH or SGMD in their possession with
respect to periods prior to the Closing and the right to make copies and
extracts therefrom, to the extent that such access may be reasonably required by
the requesting party (a) to facilitate the investigation, litigation and final
disposition of any claims which may have been or may be made against any party
or its affiliates and (b) for any other reasonable business purpose.

 

7.4Record Retention. Each party agrees that for a period of not less than five
years following the Closing Date, such party shall not destroy or otherwise
dispose of any of the Books and Records of BZRTH or SGMD relating to the
business of BZRTH or SGMD in his or its possession with respect to periods prior
to the Closing Date. Each party shall have the right to destroy all or part of
such Books and Records after the fifth anniversary of the Closing Date or, at an
earlier time by giving each other party hereto 30 days prior written notice of
such intended disposition and by offering to deliver to the other party or
parties, at the other party’s or parties’ expense, custody of such Books and
Records as such party may intend to destroy.

 

7.5Post-Closing Assistance. BZRTH Shareholders on the one hand, and SGMD, on the
other hand, will provide each other with such assistance as may reasonably be
requested in connection with the preparation of any Tax Return, any audit or
other examination by any taxing authority, or any judicial or administrative
proceedings relating to liability for Taxes, and each will retain and provide
the requesting party with any records or information that may be reasonably
relevant to such return, audit or examination, proceedings or determination. The
party requesting assistance shall reimburse the other party for reasonable
out-of-pocket expenses incurred in providing such assistance. Any information
obtained pursuant to this Section 7.5 or pursuant to any other Section hereof
providing for the sharing of information or the review of any Tax Return or
other schedule relating to Taxes shall be kept confidential by the parties
hereto.

 

7.6SEC Reporting. With a view to making available the benefits of certain rules
and regulations of the SEC which may at any time permit the sale of the SGMD
Common Stock to the public without registration, from and after the Closing,
officers of SGMD will:

 

(a)make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act, at all times; and

 

(b)file with the SEC in a timely manner all reports and other documents required
of SGMD under the Exchange Act.

 

 -21-

 

ARTICLE VIII

TERMINATION OF AGREEMENT

 

8.1Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

 

(a)       by mutual written consent of SGMD and BZRTH Shareholders;

 

(b)by SGMD on the one hand, or by all of BZRTH Shareholders, on the other hand,
by written notice to the other party hereto, if the Closing shall not have
occurred on or prior to the close of business on October 30, 2019 (unless such
event has been caused by a breach of this Agreement by the party seeking such
termination);

 

(c)by SGMD or by all of the BZRTH Shareholders if a Governmental or Regulatory
Body has permanently enjoined or prohibited consummation of the Share Exchange
and such court or government action is final and nonappealable;

 

(d)by SGMD if BZRTH Shareholders have failed to comply in any material respect
with any of its covenants or agreements under this Agreement that are required
to be complied with prior to the date of such termination; or

 

(e)by BZRTH and BZRTH Shareholders if SGMD has failed to comply in any material
respect with any of its covenants or agreements under this Agreement that are
required to be complied with prior to the date of such termination.

 

8.2Survival After Termination. If this Agreement is terminated pursuant to
Section 8.1, (a) this Agreement shall become null and void and of no further
force and effect, except for the provisions of Section 5.1 relating to the
obligation to keep confidential certain information and (b) there shall be no
liability on the part of BZRTH or SGMD or their respective affiliates.

 

 

ARTICLE IX

MISCELLANEOUS

 

9.1Expenses. Each party shall be solely responsible for its own legal and
accounting fees in connection with the Share Exchange.

 

9.2Further Assurances. At any time and from time to time after the Closing Date
at the request of SGMD, and without further consideration, BZRTH Shareholders
will execute and deliver such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such other action as SGMD may reasonably
deem necessary or desirable in order to transfer, convey and assign the Shares
to SGMD and to assist SGMD in exercising all rights with respect thereto. The
parties shall use their best efforts to fulfill or obtain the fulfillment of the
conditions to the Closing, including, without limitation, the execution and
delivery of any document or other papers, the execution and delivery of which
are conditions precedent to the Closing.

 

 -22-

 



9.3Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be given
personally, sent by facsimile transmission or sent by prepaid air courier or
certified or express mail, postage prepaid. Any such notice shall be deemed to
have been given (a) when received, if delivered in person, sent by facsimile
transmission and confirmed in writing within three (3) business days thereafter
or sent by prepaid air courier or (b) three (3) business days following the
mailing thereof, if mailed by certified first class mail, postage prepaid,
return receipt requested, in any such case as follows (or to such other address
or addresses as a party may have advised the other in the manner provided in
this Section 9.3):

 

If to BZRTH, Inc. and BZRTH Shareholders:

 

Mr. Chenlong Tan

2399 Bateman Ave.

Duarte, CA 91010

 

Mr. Allan Huang

2399 Bateman Ave.

Duarte, CA 91010

 

If to SGMD:

 

Sugarmade, Inc.

750 Royal Oaks Dr., Suite 108

Monrovia, CA 91016

 

with a copy to:

 

Ronald J. Stauber

Stauber Law Offices

1880 Century Park East, Suite 315

Los Angeles, California 90067

 

9.4Arbitration. Any dispute, controversy, or claim arising out of, relating to,
or in connection with, this Agreement or the agreements or transactions
contemplated by this Agreement shall be finally settled by binding arbitration,
as long as the breaching party’s actions were not due to intentional negligence,
misrepresentation or fraud. The arbitration shall be conducted and the
arbitrator chosen in accordance with the rule of the American Arbitration
Association in effect at the time of the arbitration, except as they may be
modified herein or by mutual agreement of SGMD and BZRTH Shareholders. In
connection with any such arbitration, each party shall be afforded the
opportunity to conduct discovery in accordance with the Federal Rules of Civil
Procedure.

 

 -23-

 

(a)The seat of the arbitration shall be in Los Angeles, California, and will
follow the format known as “Baseball Arbitration.” Each of BZRTH Shareholders
and SGMD hereby irrevocably submits to the jurisdiction of the arbitrator in
Clark County, Nevada, and waives any defense in an arbitration based upon any
claim that such party is not subject personally to the jurisdiction of such
arbitrator, that such arbitration is brought in an inconvenient format, or that
such venue is improper.

(b)The arbitral award shall be in writing. The award may include an award of
costs, including reasonable attorneys’ fees and disbursements, including the
cancellation of this Agreement. Judgment upon the award may be entered by any
court having jurisdiction thereof or having jurisdiction over the parties or
their assets.

9.5Publicity. No publicity release or announcement concerning this Agreement or
the transactions contemplated hereby shall be made without advance approval
thereof by SGMD and BZRTH Shareholders except as may be required by applicable
law.

9.6Entire Agreement. This Agreement (including the Exhibits and Schedules) and
the agreements, certificates and other documents delivered pursuant to this
Agreement contain the entire agreement among the parties with respect to the
transactions described herein, and supersede all prior agreements, written or
oral, with respect thereto.

9.7Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof

9.8Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of law.

9.9Binding Effect, No Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. This Agreement is not assignable by any party hereto without the prior
written consent of the other parties hereto except by operation of law and any
other purported assignment shall be null and void.

9.10Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.

9.11Exhibits and Schedules. The Exhibits and Schedules are a part of this
Agreement as if fully set forth herein. All references herein to Sections,
subsections, clauses, Exhibits and Schedules shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.

 -24-

 

9.12Effect of Disclosure on Schedules. Any item disclosed on any Schedule to
this Agreement shall only be deemed to be disclosed in connection with (a) the
specific representation and warranty to which such Schedule is expressly
referenced, (b) any specific representation and warranty which expressly
cross-references such Schedule and (c) any specific representation and warranty
to which any other Schedule to this Agreement is expressly referenced if such
other Schedule expressly cross-references such Schedule.

9.13Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

9.14Severability of Provisions. If any provision or any portion of any provision
of this Agreement or the application of such provision or any portion thereof to
any person or circumstance, shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement, or the application of such provision or portion of such provision as
is held invalid or unenforceable to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby.

ARTICLE X

NON-COMPETE

10.1Restricted Business. BZRTH Shareholders acknowledges that upon Closing, the
primary business shall be in the hydroponics and aeroponics related agricultural
supplies and sales via online and/or ecommerce.

10.2Restriction Period. BZRTH Shareholders shall be restricted from competing
with SGMD for a period of five (5) years from the Effective Date of this
Agreement.

10.3Restricted Territory. BZRTH Shareholders shall be restricted from competing
with SGMD within the United States of America.

 

 -25-

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SGMD:     BZRTH:             SUGARMADE, INC.   BZRTH, INC.           By: /s/
Jimmy Chan   By: /s/Allan Huang Name: Jimmy Chan   Name:  Allan Huang Title:
President    Title:  President           BZRTH SHAREHOLDERS:                
ALLAN HUANG   CHENLONG TAN            /s/ Allan Huang   /s/ Chenlong Tan

 

List of Exhibits:

 1. Purchase Considerations
 2. Promissory Note Agreement and Guaranty
 3. Designation of Series B Preferred Stock
 4. Share Distribution List by BZRTH

 

 -26-

 

 

[image_005.jpg] 

 

 -27-

 

EXHIBIT B

 

PROMISSORY NOTE

 

 

$_______________.00   Monrovia, California

October 30, 2019 (the “Effective Date”)

FOR VALUE RECEIVED, SUGARMADE, INC., a Delaware corporation, as maker, having
its principal place of business at 750 Royal Oak Drive, Suite 108, Monrovia,
California (together with its permitted successors and assigns, collectively,
“Borrower” and/or “SGMD”), hereby unconditionally promises to pay to the order
of __________________, having an address at 2399 Bateman Avenue, Duarte,
California, as lender, (together with its successors and assigns, collectively,
“Creditor”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of ______________________ Dollars
($__________.00), in lawful money of the United States of America, with interest
thereon to be accrued and computed 180-days from the Effective Date of this
Promissory Note (the “Note”) on the unpaid amount at the rate of five percent
(5%) per annum. This Promissory Note shall carry a term of twenty-four (24)
months. Principal and all unpaid interest, and other charges, if any, shall be
all due and payable on or before October 30, 2021 (the “Maturity Date”).

ADDITIONAL TERMS AND CONDITIONS

A.                Right of Conversion of Promissory Note. The Parties hereby
agree that, in full and complete satisfaction of Borrower’s obligations for all
amount of principal and accrued interest due under this Agreement, Creditor
shall have the right to convert (at any time during the duration this Note is in
affect) all amounts due under this Agreement into Series B Convertible Preferred
Stock of Sugarmade, Inc. at the conversion price of $10.00 per share. The
Creditor further agreed that the conversion of the Series B Convertible
Preferred Stock shall not be exercised before effective date of a reverse split
of the common stock.

B.                 Senior Note. The indebtedness evidenced by this Note is
“Senior Debt,” and this Note is a “Senior Debt Document,” to all outstanding
debts and future funding, excluding note agreements in which SGMD executed with
Bellridge Capital, LP, and GS Capital Fund commencing July and August 2019.

SGMD warrants and represents to the Creditors of the indebtedness evidenced
hereby, that (i) all outstanding balanced evidenced by this Note shall be in
reference to the parties Share Exchange Agreement signed by the parties on
October 30, 2019; (ii) this transaction is specifically exempt under Section
226.3(a) of Regulation Z issued by the Board of Governors of the Federal Reserve
System, and Title I and Title V of the Consumer Credit Protection Act; and (ii)
such debt evidenced by this Note are for business or other similar purposes and
not primarily for personal, family, household or agricultural use.

If the undersigned shall fail to make the payment of the combined principal and
interest due on the Maturity Date, and Creditors did not exercise their option
to convert the amount due into common stock, Creditors shall have the option to
receive common shares equal to the amount due

 -28-

 

EXHIBIT B

 

into common stock. Creditors shall have the option to receive common shares
equal to the amount due under this Agreement. The undersigned recognizes that
default by the undersigned in making the final payment herein agreed to be paid
when due will result in the Creditors incurring additional expenses in servicing
this Note, in loss to the Creditors of the use of the money due and in
frustration to the Creditors in meeting the Creditors other financial
commitments. The undersigned agrees that, if for any reason the undersigned
fails to pay the amounts due under this Note when due, Creditors shall be
entitled to compensation for the detriment caused thereby, but that it is
extremely difficult and impractical to ascertain the amount of such
compensation.

The undersigned therefore agrees that a default penalty of 20% p.a. on the
unpaid principal, interest or other amounts to be paid hereunder which becomes
delinquent is a reasonable estimate of the said compensation to the Creditors
this Note, which sum the undersigned agrees to pay on demand. This clause is not
intended to limit the undersigned's liability resulting from the undersigned's
default in any way, or Creditors rights or remedies with respect to such default
but is intended solely to compensate Creditors in the event of the undersigned's
delay in making any payment due hereunder. The principal amount and interest of
this Note may be prepaid at any time with no penalty.

It is the intention of the Borrower and Creditors to conform strictly to
applicable usury laws. Accordingly, if the transaction contemplated hereby would
be usurious under applicable law then, in that event, notwithstanding anything
to the contrary in this Note, or in any other agreement that may be entered into
in connection with this Note, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under applicable law that is contracted
for, charged or received under this Note or under any other agreement or
instrument executed in connection with this Note shall under no circumstance
exceed the maximum amount of interest allowed by applicable law; and (ii) in the
event that the maturity of this Note is accelerated by reason of an election of
the holder hereof resulting from a Default under this Note or otherwise, or in
the event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the maximum amount allowed by
applicable law.

The Debt shall without notice become immediately due and payable on the Maturity
Date.

This Note may be assigned in whole or in part to the Creditor’s family members,
controlling parties, and/or trust (at the option of the Creditor), which shall
not change the beneficiary, including all terms and conditions under this Note
and including the Guaranty Of Recourse Obligations attached hereto. At the
option and/or discretion of the Creditor, this Note maybe sold or assigned in
whole or in part to a third-party individual and/or financial institution
(excluding Creditor’s family members, controlling parties, and/or trust). If the
Creditor receives 100% of the principal amount of this Note from net proceeds of
the sale or assignment of this Note, Creditor agrees to cancel and/or void the
Guaranty Of Recourse Obligations. For any partial proceeds from this Note
received by Creditor, Creditor agrees to credit Borrower on this Note and the
Guaranty Of Recourse Obligations remains effective until this Note has been
fully satisfied.

 -29-

 

EXHIBIT B

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby jointly and severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No extension of time for payment, of this Promissory Note
or any installment hereof, and no alteration, amendment or waiver of any
provision of this Promissory Note made by agreement between Creditors or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note.
No notice to or demand on Borrower shall be deemed to be a waiver of the
obligation of Borrower or of the right of Creditors to take further action
without further notice or demand as provided for in this Note. As the Borrower
is a Delaware corporation, the agreements herein contained shall remain in force
and be applicable, notwithstanding any changes in the individuals or entities
comprising the Borrower’s executive officers, directors of the corporation, and
the term “Borrower,” as used herein, shall include any alternate or successor of
the officers, directors of the corporation, but any predecessor of the officers,
directors of the corporation and their partners or members shall not thereby be
released from any liability. If Borrower becomes a trust, the agreements
contained herein shall remain in full force and applicable notwithstanding any
changes in the beneficial interests in Borrower, and the term “Borrower” as used
herein shall include any alternate or successor trust, but any predecessor trust
shall not be relieved of liability hereunder.

This Note shall be governed by and construed in accordance with the laws of the
State of California, County of Los Angeles.

This Note constitutes the full and entire understanding and agreement between
the parties with regard to the subjects hereof, and no party shall be liable or
bound to any other party in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein.

This Note may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, Uniform Electronic Transactions Act or other applicable law) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

[remainder of page is intentionally blank – continues onto next page]

 -30-

 

EXHIBIT B

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the Effective Day
of this Agreement.

BORROWER: CREDITOR:

By:  SUGARMADE, INC. By:                                                 Its:
Chief Executive Officer                     By: /s/ Jimmy Chan By:  

 

 -31-

 

EXHIBIT B

 

GUARANTY OF RECOURSE OBLIGATIONS
(UNSECURED)

This GUARANTY OF RECOURSE OBLIGATIONS (UNSECURED) (this “Guaranty”) is made as
of October 30, 2019, by JIMMY CHAN, having an address at 750 Royal Oaks Drive,
Suite 108, Monrovia California 91016 (“Guarantor”), for the benefit of see
individual notes, individuals, having an address at 2399 Bateman Avenue, Duarte,
California (“Creditor”).

It is agreed as follows:

This Guaranty of recourse obligations is only effective in the hand of the
original note holder see individual notes. Upon assignment or Amendment
(excluding Creditor’s family members, controlling parties, and/or trust) to this
note, the Guaranty of recourse obligations will immediately void and null.

Guarantor hereby irrevocably and unconditionally guarantees to Creditor and its
successors and assigns the payment and performance of the Guaranteed Obligations
as and when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.

As used herein, the term “Guaranteed Obligations” means all obligations and
liabilities of Borrower pursuant to this Promissory Note in the principal sum of
Seven Million One Hundred Thirty Thousands Dollars ($7,130,000.00).

This Guaranty is an irrevocable, absolute, continuing guaranty of payment and
performance and not a guaranty of collection. This Guaranty may not be revoked
by Guarantor and shall continue to be effective with respect to any Guaranteed
Obligations arising or created after any attempted revocation by Guarantor and
after (if Guarantor is a natural person) Guarantor’s death (in which event this
Guaranty shall be binding upon Guarantor’s estate, other assets held under other
corporations (private and/or publicly held) and Guarantor’s legal
representatives and heirs). The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Creditor with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Creditors and any subsequent
holder of the Note.

The Guaranteed Obligations and the liabilities and obligations of Guarantor to
Creditor hereunder, shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower and
Diagonal, or either, or any other party, against Creditors or against payment of
the Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

 -32-

 

EXHIBIT B

 

If all or any part of the Guaranteed Obligations shall not be paid when due,
whether at demand, maturity, acceleration or otherwise, Guarantor shall,
immediately upon demand by Creditor, and without presentment, protest, notice of
protest, notice of non-payment, notice of intention to accelerate the maturity,
notice of acceleration of the maturity, or any other notice whatsoever, all such
notices being hereby waived by Guarantor pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to the Creditor
at the Creditor’s address as set forth herein.

In the event that Guarantor should breach or fail to timely perform any
provisions of this Guaranty, Guarantor shall, immediately upon demand by
Creditor, pay Creditor all costs and expenses (including court costs and
attorneys’ fees and costs) incurred by the Creditor in the enforcement hereof or
the preservation of Creditor rights hereunder together with interest thereon at
the the Default Rate from the date requested by Creditor until the date of
payment to Creditor. The covenant contained in this paragraph shall survive the
payment and performance of the Guaranteed Obligations.

In the event that, pursuant to any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law, or any judgment, order or decision
thereunder, any prior release or discharge from the terms of this Guaranty given
to Guarantor by Creditor shall be without effect, and this Guaranty shall remain
(or shall be reinstated to be) in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Creditors), to assert any claim against or seek contribution, indemnification
or any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

 -33-

 

EXHIBIT B

No delay on Creditors part in exercising any right, power or privilege hereunder
shall operate as a waiver of any such privilege, power or right. No waiver by
Creditor in any instance shall constitute a waiver in any other instance.

No failure to exercise, and no delay in exercising, on the part of Creditor, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right. The rights of Creditor hereunder shall be in
addition to all other rights provided by law. No modification or waiver of any
provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted or desired to be given
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this paragraph:

Guarantor:Mr. Jimmy Chan
750 Royal Oaks Drive, Suite 108
Monrovia, California 91010

Creditor:______________________
2399 Bateman Avenue
Duarte, California 91016

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this paragraph. A notice shall be deemed to
have been given: in the case of hand delivery, at the time of delivery; in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or in the case of expedited prepaid delivery and
telecopy, upon the first attempted delivery on a Business Day; or in the case of
telecopy, upon sender’s receipt of a machine-generated confirmation of
successful transmission after advice by telephone to recipient that a telecopy
notice is forthcoming. Any failure to deliver a notice by reason of a change of
address not given in accordance with this paragraph, or any refusal to accept a
notice, shall be deemed to have been given when delivery was attempted. Any
notice required or permitted to be given by any party hereunder or may be given
by its respective counsel.

Any controversy or claim arising out of or relating to this Guaranty and/or the
breach thereof, the Company and/or any other dispute between or among the
Parties (unless within the jurisdiction of the Small Claims Court) shall be
settled by binding arbitration in Los Angeles,

 -34-

 

EXHIBIT B

 

California in accordance with the then prevailing commercial arbitration rules
of ADR Services, Inc. (“ADR”), with the following exceptions if in conflict: (a)
one arbitrator shall be chosen by ADR; (b) each party to the arbitration will
pay its pro rata share of the expenses and fees of the arbitrator, together with
other expenses of the arbitration incurred or approved by the arbitrator; and
(c) arbitration may proceed in the absence of any party if written notice
(pursuant to the ADR' rules and regulations) of the proceedings has been given
to such party. Each party shall bear its own attorneys’ fees and expenses. The
parties agree to abide by all decisions and awards rendered in such proceedings.
Such decisions and awards rendered by the arbitrator shall be final and
conclusive. All such controversies, claims, or disputes shall be settled in this
manner in lieu of any action at law; provided however, that nothing in this
paragraph shall be construed as precluding the bringing an action for injunctive
relief or other related equitable relief. The arbitrator shall not have the
right to award punitive damages or speculative damages to either party and shall
not have the power to amend this Guaranty. The arbitrator shall be required to
follow applicable law.

IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

In the event it becomes necessary for any Party to institute litigation to
obtain the enforcement of any of the provisions of this paragraph, the Party who
prevails in any such procedure shall be entitled to recover reasonable
attorneys’ fees and costs from the non-prevailing Party. Notwithstanding the
foregoing, no party shall be entitled to an award of attorneys’ fees unless that
party can first prove that prior to the commencement of the arbitration hearing
it made a binding written offer to settle on terms more favorable to the other
party than the ultimate arbitration award. An award of attorneys’ fees shall not
be considered in determining whether or not the offer or award of the arbitrator
was more favorable. The terms of any settlement offers shall not be disclosed to
the arbitrator prior to the final award being made. The intent of these
provisions regarding attorneys’ fees, and this clause shall be so construed by
the arbitrator and any court enforcing this provision, shall be to require proof
of good faith attempts to resolve the action, and the failure of the other party
to take advantage of such good faith attempts, in order for there to be any
award of attorneys’ fees to one or the other.

If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

 -35-

 

EXHIBIT B

 

This Guaranty may be amended only by an instrument in writing mutually executed
by the Parties.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty the day and year first
above written.

GUARANTOR:

 

/s/ Jimmy Chan

______________________________________

JIMMY CHAN

 

 -36-

 

 

[image_003.jpg] 

 

 -37-

 

 

[image_004.jpg] 

 

 -38-

 

 

Exhibit D - Share Distribution List                                 Name 
 Common Stock (1)    Common Stock (2)    Preferred Stock (3)    Preferred Stock
(4)    Total Preferred as converted to Common Stock    Total Common Stock as
Vested & Converted                                  Allan Huang   70,274,568  
 —      294,448    1,079,642    1,374,090,000    70,274,568  Chenlong Tan 
 70,274,568    —      294,448    1,079,642    1,374,090,000    70,274,568 
Shanshan Huang   16,000,000    145,909,952    36,448    133,642    170,090,000  
 161,909,952  Zhengjun Ji   14,000,000    127,671,208    31,892    116,937  
 148,829,000    141,671,208  Yutong Yuan   14,000,000    127,671,208    31,892  
 116,937    148,829,000    141,671,208  Shuangsheng Ye   15,000,000  
 43,400,000    54,182    198,668    252,850,000    58,400,000  Jing Zhang 
 292,000    657,000    1,095    4,015    5,110,000    949,000  William Stanton 
 158,864    357,300    596    2,184    2,779,000    516,164  Rong Zheng   —    
 4,333,333    5,000    18,333    23,333,000    4,333,333                        
         Total   200,000,000    450,000,000    750,000    2,750,000  
 3,500,000,000    650,000,000 

                                (1)   Shares of SGMD common stock issued and
vested pursuant to the Master Marketing Agreement on dated December 13, 2017  
(2)   Shares of SGMD common stock issued and vested upon closing   (3)   Shares
of SGMD Series B  Preferred Stock issued and vested upon closing   (4)   Shares
of Series B Preferred Stock issued and vested at the earlier of the following
dates:               (a)  on the one (1) year anniversary date from the closing
date               (b)  upon closing/effective date of acquisition of another
business               (c)  upon cumulative new issuance of common and/or
preferred stock of 5% 

 

 -39-